Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 9/20/22 is acknowledged. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	With regard to claim 1, it is not clear if Applicants are claiming a method for producing or a processing method. For purposes of examination the Examiner will construe claims 1-8 to mean a processing method. The Examiner considers the claims a method for processing a non-woven web since the web appears to be already formed prior to coating and drying (e.g., processing steps). Claims 2-8 are rejected for their dependency on claim 1. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kautto, US 4882852 in view of Cho, US 20090007452.
	The patent issued to Kautto teach a process for dying a coated web material using directed infrared radiation (abstract). Kautto teach that the intensity of the radiation can be up to 450 kW/m2 (column 1, 30-40). Kautto further teach that after infrared drying, the web has temperature of about 70C (column 11, 30-55). It appears that the infrared dryer is positioned such that it faces the coated web (see figures). With regard to the claimed heater Kautto teach using an additional heater to dry the web using heat sourced by suctioning off heat from the infrared dryer (column 9, 25-column 11, 15). The Examiner considers the infrared dryer and additional heater sufficient to meet the limitation of a plurality of dryer units. The Examiner considers the process of suctioning off the heat from the infrared dryer sufficient to meet the limitation of aspirating. With regard to the claimed distance between the infrared dryer and the hot air heater, Kautto does not teach these limitations. The Examiner is of the position that person of ordinary skill in the art would recognize that the in-line spacing of the heating devices can tailored as a function of the type of web, coating and drying properties. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA). 
	Kautto does not teach coating and drying a non-woven glass fabric using infrared. 
	The published patent application issued to Cho teach dying a coated non-woven glass web using an infrared device (title, abstract and section 0011). The Examiner is of the position that since both cited prior art references are concerned with drying webs using infrared heating devices, it would be obvious to a person of ordinary skill in the art at the time the invention was made to use drying process and devices of Kautto to dry/process a coated non-woven glass web as taught by Cho. Motivation to dry one type of web over another is found in the desire to expand the number of uses for the drying devices. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789